Herlihy, P. J. (concurring).
The recent case of Domine v Schreck (37 NY2d 42) dealt with the specific provisions of section 350-j of the Social Services Law and is not directly applicable to this present proceeding. However, the language therein as applicable to the general duty of county officials to prevent destitution appears to indirectly support the majority interpretation of subdivision 1 of section 131 of the Social Services Law as an obligation to replace stolen funds in full *53unless there are mitigating circumstances. Accordingly, I concur herein because of Domine v Schreck (supra).
Greenblott, Sweeney and Reynolds, JJ., concur with Main, J.; Herlihy, P. J., concurs in a separate opinion.
Judgment modified, on the law and the facts, without costs, by reversing the grant of class action status, by reversing the declaration that subdivision (d) of 18 NYCRR 352.2 is void, and by reversing the order that the State commissioner institute a policy of mandatory replacement in full of all lost or stolen cash, and, as so modified, affirmed.